 In the Matter of CHADBOURNE HOSIERY MILLS, INC.,' EMPLOYERandAMERICAN FEDERATION OF HOSIERY WORKERS, CIO, PETITIONERCase No. 5-R-2701.-Decided June 00, 1941Guthrie, Pierce, and Blakeney, by Whiteford S. Blakeney,andHelms d Mullis,byWilliam F. Mullis,of Charlotte, N. C., for theEmployer.Mr. H. G. B. King,of Chattanooga, Tenn.,Mr. Robert D. BeameandMiss Adeline Stemp,both of Charlotte, N. C., for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Char-lotte,North Carolina, on January 21, 1947, before Charles B.Slaughter, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Atthe hearing, the Employer moved to dismiss the petition on the groundthat the Employer named in the petition was no longer in existence andthat the Board had no jurisdiction in this case.The hearing officerreferred this motion to the Board for disposition.For the reasonsset forth below, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERChadbourne Hosiery Mills, Inc., is a North Carolinacorporationowning and operating the Gaybourn Mills, Inc., Gainesville, Georgia,the Shenandoah Knitting Mills, Inc., Shenandoah, Virginia, and Full-Knit, Inc., a North Carolina corporation. In addition, it operates aplant at Charlotte, North Carolina, known, until recently, as LarkwoodHosiery Mills, Inc., a wholly owned subsidiary, where it manufactureswomen's full-fashioned hosiery.This is the only plant involvedherein.IName as amended at the bearing.74 N. L.R. B., No. 54.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to the hearing herein, the stockholders of Larkwood assentedto a dissolution of the corporation, all its assets being transferred to,and its liabilities assumed by, Chadbourne.The officers of the twocorporations,with a single exception,are the same persons.Therehas been no change in operations of the business nor has there been anyappreciable personnel change since the transfer.Although the finaldissolution has not as yet been filed with the Secretary of State ofNorth Carolina, Larkwood is presently being audited for this purpose.For all practical purposes, Larkwood is dissolved and Chadbourne isoperating the Larkwood plant as its successor.During 1946, Larkwood purchased more than $100,000 worth of rawmaterials,of which more than 50 percent was received from pointsoutside the State of North Carolina.During the same period, it manu-factured finished products valued in excess of $500,000, of which morethan 50 percent was sold and shipped to points outside the State.We find, contrary to the contention of the Employer, that it is theEmployer of the employees involved herein, and that it is engaged incommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner desires a unit of all production and maintenance em-ployees in the knitting department of the Employer's Larkwood plant,including knitters, knitters' helpers, and knitter leg bar toppers, butexcluding machine fixers or mechanics, and clerical and supervisoryemployees.The Employer objects to this unit, contending that theonly appropriate unit should comprise all the employees of theEmployer.The Larkwood plaiit is a two-story building, on the upper floor ofwhich knitting, looping, seaming, and inspecting operations are per- CHADBOURNE HOSIERY MILLS, INC.335formed.The lower floor houses the mending, nylon pre-boarding,boarding, and dyeing operations.The plant is under the supervisionof a general manager, under whom are 2 superintendents, one for eachfloor.Under the superintendents are 12 foremen, one for each shiftor each operation.The knitting machines are all located on the upperfloor, most of them along 1 wall, separated from the nearest otheroperation on that floor by a 10-foot aisle.The knitting departmentoperate on 3 shifts; practically all employees in the other departmentswork but 1 shift.The knitters, traditionally men, are concededly the most highlyskilled and highest paid employees of the Employer.All other opera-tions require less skill and are customarily performed by women. Thetoppers, although less skilled than the knitters, are more closely con-nected with the knitting processes than are the other employees, andare under the same supervision.As noted above, there is one foremanfor each shift of knitting.Another foreman has charge of all thenon-knitting auxiliary operations, looping, seaming, inspecting, andmending.There is no interchange between the employees in theknitting department and the employees in any other operation at theplant.There has been no prior history covering the employees involvedherein.The Petitioner has made prior unsuccessful attempts to organ-ize the employees of the Employer on an over-all industrial basis since1944.The only response to this attempted organization has beep fromthe employees of the knitting department, all others evincingdisinterest.In view of the physical and organizational separation of the knittingdepartment, the difference in skills, the absence of employee inter-change between it and other departments, and the limited extent ofself-organization among the employees of the Employer, we are ofthe opinion that the unit sought herein is now appropriate for thepurposes of collective bargaining?We find that all production and maintenance employees in theknitting department of the Employer's Larkwood plant, includingknitters, knitters' helpers, and knitter leg bar toppers, but excludingmachine fixers or mechanics, clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively2A majority of the Board has recently had occasion to reexamine and reaffirm theBoa, d's long standing practice of determining the appropriateness of a bargaining unitin the light of the extent of organization where the record also shows the existence ofcertain other relevant factors and safeguards such as are present here;SeeMatter ofGarden State HosieryGo, 74 N L. R. B. 318;Matter of Nebel Knitting Company,74 N L R B 310,Matter of Waldensian Hosiery ill-ills, Inc,74 N. L. R. B 315,and at.Matter of Hudson Hosiery Company, 74 NL. It. B. 250, all issued this day.755420-48-vol. 74-23 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Chadbourne Hosiery Mills,Inc., Charlotte, North Carolina, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by American Federation of Hosiery Workers,CIO, for the purposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., dissenting :For the reasons stated in my dissenting opinion inMatter o l GardenState HosieryCo.,' I do not believe that the extent of the Petitioner'seffective organization of- the employees involved is a proper factor tobe used in determining the appropriate unit.Accordingly, I would dismiss the petition herein.J 74 N L R B 318, issued this day.